IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 22, 2009

                                     No. 08-51164                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



UNITED STATES OF AMERICA

                                                   Plaintiff - Appellee
v.

FRANCISCO PEREZ

                                                   Defendant - Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 3:08-CR-460-8


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Francisco Perez pled guilty to counts 1 and 2 of a 13-count indictment
charging him with conspiracy to possess with intent to distribute cocaine and
conspiracy to possess with intent to distribute marijuana and aiding and
abetting. Perez appeals his sentence, arguing that the district court erred by
increasing his sentencing guidelines offense level by two, pursuant to U.S.S.G.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                       No. 08-51164

§ 3B1.1(c) because he was an organizer, leader, manager, or supervisor of at
least one participant in the criminal activity.
      We review factual findings under the clearly erroneous standard and
accord great deference to the trial judge's application of the sentencing
guidelines to the facts.1 In determining a defendant’s role in the offense, “a
district court may adopt the facts contained in a PSR without further inquiry if
those facts have an adequate evidentiary basis with sufficient indicia of
reliability and the defendant does not present rebuttal evidence or otherwise
demonstrate that the information in the PSR is unreliable.” 2 Perez did not
introduce rebuttal evidence during the sentencing hearing.
      We cannot find that the district court clearly erred in enhancing Perez’s
offense level pursuant to § 3B1.1(c). Perez concedes that he hired others to load
and drive drugs in connection with three drug transactions, facts making it
plausible that he had a role as a supervisor or manager in the transactions.3
      AFFIRMED.




      1
          U.S. v. Posada-Rios, 158 F.3d 832, 877 (5th Cir. 1998).
      2
          U.S. v. Cabrera, 288 F.3d 163, 173–74 (5th Cir. 2002).
      3
       See U.S. v. Aguilar, 237 F. App’x 956, 959–60 (5th Cir. 2007) (affirming a § 3B1.1
enhancement on the basis that the defendant had employed another person as a runner).

                                               2